FILED
                           NOT FOR PUBLICATION                              JAN 02 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RANDLES FILMS, LLC, a California                 Nos. 11-57161; 12-55722
limited liability company,
                                                 D.C. No. 2:10-CV-03909-SJO-SS
              Plaintiff - Appellee,

  v.                                             MEMORANDUM*

QUANTUM RELEASING, LLC, a
Nevada limited liability company,

              Defendant,

  and

ECHO BRIDGE ENTERTAINMENT,
LLC, a California limited liability
company,

              Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                     Argued and Submitted December 4, 2013
                              Pasadena, California



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: D.W. NELSON, WARDLAW, and RAWLINSON, Circuit Judges.

      Echo Bridge Entertainment (“EBE”) appeals from the entry of judgment

against it after a bench trial in the district court. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      The district court did not err when it awarded $350,000 in actual damages to

Randles Films based on Donald Randles’ unrebutted testimony that the film

Torture Room’s market value of $350,000 was reduced to zero because of EBE’s

infringement. Frank Music Corp. v. Metro-Goldwyn-Mayer, Inc., 772 F.2d 505,

512 (9th Cir. 1985).

      Assuming without deciding that the district court awarded damages based on

losses to Randles Films’ worldwide distribution rights, the damages award was not

in error. Although damages caused by foreign acts of infringement are not

recoverable, the Copyright Act’s extraterritoriality limitation does not bar recovery

for losses that are caused entirely by domestic acts of infringement. Subafilms,

Ltd. v. MGM-Pathe Commc’ns Co., 24 F.3d 1088, 1091 (9th Cir. 1994) (en banc)

(“infringing actions that take place entirely outside the United States are not

actionable.”) (emphasis added); see also Los Angeles News Service v. Reuters TV

International, 340 F.3d 926, 931–32 (9th Cir. 2003) (discussing the territoriality

limitation and its exception in terms of foreign acts of infringement). It is


                                           2
undisputed that EBE’s infringement occurred wholly within the United States, thus

Randles Films is entitled to recover all damages caused by that infringement. See

Polar Bear Prods., Inc. v. Timex Corp., 384 F.3d 700, 708 (9th Cir. 2004)

(reaffirming that damages analysis for copyright infringement is akin to tort

principles of causation and damages.”). The district court likewise did not err

when it accepted testimony supporting Randles Films and rejected testimony

supporting EBE in its causation analysis. Beech Aircraft Corp. v. United States, 51
F.3d 834, 838 (9th Cir. 1995).

      Finally, EBE’s challenge to the district court’s attorneys’ fees award is

without merit. The award was not barred by 17 U.S.C. § 412 because the

screenplays upon which the film Torture Room was based were registered at the

time of infringement. Infringement of the derivative film constituted infringement

of the screenplays. Russell v. Price, 612 F.2d 1123, 1128 (9th Cir. 1979). The

district court therefore acted within its discretion when it awarded fees to Randles

Films as the prevailing party. 17 U.S.C. § 505.

      AFFIRMED.




                                          3